Title: Memoir on the State of the Former Colonies, [before 5 January 1777]
From: Franklin, Benjamin
To: 


[Before January 5, 1777]
Memoir concerning the present State of the late British Colonies in North America.
1. With regard to their Union.
All their humble Petitions for Redress of Grievances being rejected, and answered only by an Act of Parliament confiscating their Estates, and declaring their Lives forfeited; and the War being carried on against them with uncommon Cruelty, by burning their defenceless Towns in Winter, exciting Slaves to rise against their Masters, and Savages to assassinate and massacre their inoffensive Husbandmen; the several Colonies, exasperated to the last degree, call’d loudly upon the Congress to declare an Independence. The Congress, after mature Deliberation, have done it; the several Colonies have since approv’d and confirm’d that Declaration, and have accordingly form’d their separate Constitutions as independant States: A general Confederation is also plann’d by the Congress, whereby, for general Purposes and the common Defence, the Power of the whole is united in that Body. A Copy of that Instrument of Confederation is hereunto annexed.
There are nevertheless in each Colony some who have not heartily concurr’d in this Revolution. They consist chiefly of Traders who are put out of Business; of People from England and Scotland who have not been long settled in that Country; or of such Natives as have held Offices under the former Government, or are afraid of the Consequences that may follow a Conquest. The Number of these latter is not at present great, but may increase if any considerable Success should attend the British Army. The Harmony among the Members of the Congress and between the Congress and the several States, was perfect when Mr. Franklin left America, [in the margin: Octr. 26] and was likely to continue so.
  2. With regard to their Strength.
The Congress have resolv’d 88 Battallions for the ensuing Campaign, each Battalion to consist of about 780 Men. A Copy of this Resolution is annex’d.They have a Squadron of small Ships at Sea, which have greatly annoy’d the English Commerce. They have 13 Frigates of 32 to 36 Guns, just built, most of them rigg’d and nearly ready for Sea, but some want Guns and Anchors. Cannon of Iron are casting in different Places, as large as 18 pounders; but the Workmen not being yet perfect in the Business, many of the Pieces fail in the Proof, which occasions a Want of Cannon from Europe. A number of Privateers are also out against the Enemy. Abundance of Fishermen being put out of their Employment by the War, enter in the Frigates or engage in the Privateers.
The Number of Souls in the 13 United States, is commonly estimated at 3,000,000. Perhaps that Estimate is too high at present; but such is the rapid Increase of People there, thro’ early Marriages, that it cannot be long before that Number is exceeded, the Inhabitants having been generally found to double themselves by natural Generation every 25 Years; and in a quicker Proportion in those Colonies that receive an Accession of strangers. So that probably Men will not be wanting to continue this War. 
  3. As to their Agriculture, and Commerce.
The Agriculture has not hitherto been much lessen’d by the War: those who are not in Arms working more diligently; so that the Country is full of Provisions, and cheap. Some Diminution there has been in the Planting of Tobacco, from a Prospect of less Demand, but more Cotton and Flax has been raised, as being immediately wanted for Clothing. The Commerce is for the most part stopp’d from two Causes; the Fear of Captures by the English, and the Want of Ships to export the Produce; the Merchants of the middle and more northern Colonies, who used to export Wheat, Flour, Fish, and other Provisions, having sold most of their Ships to Europe when they foresaw the Stoppage; and the British Ships which used to carry the Tobacco from Virginia and Maryland, and the Rice Indigo, Pitch and Tar from the Carolina’s and Georgia, to the Number of 500 Sail, being withdrawn, and our Carpenters now employ’d in building Fregates and Privateers, very little Trade can be carry’d on. A few Ships only have been sent to Europe and the French Islands, for Arms and Ammunition, on Account of the Congress, some of which have been taken either going or returning. Those who would trade with us should therefore bring Ships.
The Commerce of the 13 States has increas’d in a much greater Proportion than that of the Number of People, because at the same time that they have grown more numerous, they have also become richer, and abler to pay for richer Manufactures. This Commerce before the War amounted to about Five Millions of Pounds Sterling, and employ’d between 8 and 900 Sail of Ships. England has lost this Commerce. It may now, with all its future Increase, be gain’d by France and Spain if they will protect it; and they will thereby be as much strengthen’d, in the Vent of Manufactures and Produce, Increase of Wealth and Seamen, &c. as England will be weaken’d, whereby the Difference will be doubled. The Tobacco, &c. which France and Spain cannot consume, they may vend with Profit, to the rest of Europe.
It is to be apprehended, that if the Commerce of America is much longer obstructed, the Party who dislike the War will be so strengthen’d as to compel the rest to Accommodation with Britain. For the other Party, tho now by far the most numerous, and who are for continuing the War till the Independence is establish’d, until they have oblig’d Britain to make Reparation for the Injuries she has done us, will be weaken’d by the want of Commerce, as, without it, Taxes cannot so well be rais’d for Supporting the War, nor the Troops so easily cloath’d and armed.
 
Notation: avec la lettre du Docteur Franklin au Ministre Vergenes du 5. Janvier 1777.
